DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31 and 34-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “removing an aqueous liquid component…from the stalk of a plant of the Nicotiana species or a portion thereof”.  It is unclear what the phrase, “a portion thereof” means.  It is unclear if the applicant indents to indicate that a portion of the stalk may be used, or if a portion of the entire plant (including parts that are not the stalk) may be used.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23-25, and 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lendvay (US 4,244,381).
Regarding claims, 23, 25, and 36, Lendvay discloses a method of making a tobacco product (cigarette) that includes extracting (i.e. removing) compounds with hot water from burley tobacco stalks (i.e. stalk of a Nicotiana species), concentrating the aqueous extract to 45% solids (i.e. forming a syrup with increased specific gravity), and sprayed the solution on tobacco to product a tobacco product.  Lendvay discloses that the water extraction step, “…removes some water-soluble constituents which may be desirable for obtaining a tobacco product having good taste and aroma, e.g., nicotine, sugars, flavorants, etc.” (col. 4, 41-64).   
Regarding claim 24, Lendvay disclose that tobacco was pressed to press out liquid during extraction (col. 9, 15-16).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 26, 27, and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lendvay (US 4,244,381) as applied to claim 23 above.
Regarding claim 26, Lendvay does not expressly disclose that the concentrating step comprises heating at atmospheric pressure.  Lendvay states, “After the nitrates have been removed, the water medium is then concentrated,” (col. 4, 55-56) as well as, “The liquid extract was concentrated to about 45% solids and then cooled.” (col. 8, 67-68).  Although not expressly disclosed, one of ordinary skill in the art at the time of invention would have understood that the disclosure indicated heating because Lendvay indicates that the solution is, “then cooled”.  In addition, it is notoriously well known in the art, as well as by lay audiences (such as by those who cook), that aqueous solutions are concentrated by heating and evaporating some of the water from the solution at atmospheric conditions (such as a reduction on a stove).   
Regarding claims 27 and 42-44, Lendvay does not expressly disclose that the extract contains at least 50% by weight water plus sugar, 15% by weight sugar compounds, 20-60% water and 15-40% sugar, or a specific gravity or 20-50 g/cm3.  
Lendvay discloses the same extraction process as the instant application and discloses about 45% solids (i.e. 55% water and soluble compounds), but does not expressly disclose the sugar concentration, the water concentration, or the specific gravity of the extract obtained.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to change the amount of water used (and therefore the concentration of sugar) to obtain various extraction conditions because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  In particular, Lendvay discloses that, "The temperature and quantity of water employed may vary depending on the quantity of water solubles desired to be removed," (col. 4, 21-23).  Lendvay also states that, "The residence time for the water extraction step, i.e., the amount of time that the by-product material is in contact with the water extraction medium, is determined by quantitative analysis of the water extract..." (col. 4, 35-40).  It would have been obvious to one of ordinary skill in the art at the time of invention to vary the amount of water and the extraction time to achieve different quantities of extractives, including desired sugars according to the direction provided by Lendvay. 

Claim 28, 29, 31, 37, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lendvay (US 4,244,381) as applied to claim 23 above, and further in view of Mori et al. (US 2007/0193596).
Lendvay discloses removing unwanted components of the tobacco extract, such as removing nitrates.  Lendvay does not disclose using filtration, unltrafiltration, clarifying, or fractionating to remove unwanted components.  However, as disclosed by Mori et al, it is known in the art to chemically clarify [0019], filter with untrafiltration membranes [0020], and also fractionate [0027], tobacco extract solutions in order to maximize desired compounds and remove unwanted compounds.  It would have been obvious to one of ordinary skill in the art at the time of invention to us the processes disclosed by Mori et al. to further purify the extract disclosed by Lendvay.  

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lendvay (US 4,244,381) as applied to claim 23 above, and further in view of Thompson (US 2006/0037620).

Lendvay does not disclose skimming a surface to filter a liquid.  However, Thompson discloses removal of soluble proteins and other biomolecules from tobacco extracts (i.e. such as the extract of Lendvay) using foam fractionation, which is a known  process that causes a foam to form on the surface [0010], which can then be removed.  Although Thompson does not disclose skimming the surface, the “fractioning” of the surface would have been the same process as skimming (i.e. taking the surface foam layer).  It would have been obvious to one of ordinary skill in the art at the time of invention or filing to use the foaming and foam removal (i.e. skimming) process of Thompson to remove proteins and biomolecules from the tobacco extract formed by Lendvay.  Doing so would have removed unwanted components from the extract, a process taught by both Lendvay and Thompson.

Claim 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lendvay (US 4,244,381) as applied to claim 23 above, and further in view of Baskevitch et al. (US 2002/0134394).
Lendvay does not expressly disclose using either the tobacco extract or the reconstituted tobacco for smokeless tobacco products such as chewing tobacco, snuff, etc. However, Baskevitch et al. disclose that, “Smoking articles…and smokeless tobacco products (e.g., chewing tobacco, snuff, etc.) are made from natural tobacco, reconstituted tobacco, and blends thereof.” [0002].  

Claim 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lendvay (US 4,244,381) as applied to claim 23 above, and further in view of White et al. (US 5,074,319).
Regarding claims 38, Lendvay discloses adding the extract to the original processed tobacco solids.  However, it is well known in the art to use tobacco extracts to flavor or case conventional cut filler tobacco (i.e. shredded tobacco leaves (lamina)).  For example, White et al. disclose an analogous tobacco extract and state, "flavorful tobacco-derived extraction products are useful...on tobacco as casing or top dressing components for tobacco lamina, tobacco cut filler, and for other smokeable materials,” (col. 2, 38-49).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the extract as disclosed by Lendvay in a casing or top dressing composition as disclosed by White et al.  Doing so would have been within the ability of one of ordinary skill in the art at the time of invention and the results would have been predictable (e.g. the flavor of the extract would add to the flavor of the cut filler).   
Regarding claims 39 and 40, Lendvay does not disclose freeze drying or spray drying the extract.  However, White et al. teach that it is desirable to subject aqueous extracts to spray drying or freeze drying to provide a tobacco extract with low moisture content.  It would have been obvious to one of ordinary skill in the art at the time of invention to subject the extracts as taught by Lendvay to the freeze drying or spray drying of White et al. to produce low moisture casing or top dressing components for tobacco.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747